32 So. 3d 717 (2010)
Antonio D. MILLER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-6052.
District Court of Appeal of Florida, First District.
April 7, 2010.
Antonio D. Miller, pro se, Petitioner.
Bill McCollum, Attorney General, and Ian M. Cotner, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Antonio Miller filed a post-judgment motion in his criminal case, seeking return of personal property. The motion was denied and Miller moved for rehearing. He seeks belated appeal because he did not receive the order denying rehearing until it was too late to appeal.
We find that belated appeal is the proper remedy because the motion was filed in Miller's criminal case. See Powell v. Dep't of Corr., 727 So. 2d 1103 (Fla. 1st DCA 1999). Further, the order denying the motion is appealable pursuant to Florida Rule of Appellate Procedure 9.140(b)(1)(D). Miller's motion for rehearing was unauthorized and did not postpone rendition of the underlying order. Cochrane v. State, 997 So. 2d 1221 (Fla. 2d DCA 2008). Miller's late receipt of the order denying rehearing therefore does not entitle him to relief. The petition for belated appeal is accordingly denied.
PETITION DENIED.
BENTON, VAN NORTWICK, and CLARK, JJ., concur.